Citation Nr: 9917789	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension with 
congestive heart failure, claimed as due to exposure to 
ionizing radiation.  

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
multiple joint arthritis, hypertension with congestive heart 
failure, a right shoulder disorder, and peripheral neuropathy 
of the upper extremities, all claimed as due to exposure to 
ionizing radiation.  

The Board notes that, in a March 1998 rating decision, the RO 
denied service connection for malaria and systemic lupus 
erythematosus, and, in a September 1998 rating decision, the 
RO denied entitlement to automobile and adaptive equipment, 
or adaptive equipment only.  From review of the claims file, 
it does not appear that the veteran has filed a substantive 
appeal as to any of the issues discussed in this paragraph.  
Therefore, they are not currently in appellate status and 
will not be addressed herein.  



REMAND

In his December 1996 substantive appeal, the veteran 
indicated that he wished to appear personally at a hearing 
before a Member of the Board at the field office "if 
necessary."  He testified at a personal hearing before a 
hearing officer at the RO in March 1997.  At the hearing, the 
hearing officer clarified that the veteran desired an 
additional hearing before the Board's travel section if his 
claims were not granted.  A transcript of that hearing is of 
record.  Upon consideration of the veteran's testimony and 
the evidence of record, the hearing officer continued the 
denial of the veteran's claims of service connection, and 
issued a Supplemental Statement of the Case (SSOC) in April 
1997.  

The law provides that a veteran may request a hearing before 
a traveling Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
1997); 38 C.F.R. § 20.704 (1998).  As noted above, the 
veteran specifically stated that he wished to testify before 
a Member of the Board at the local office if his claims were 
not granted by the hearing officer.  Since his claims were 
not granted by the hearing officer, and there is no 
indication in the record that he has withdrawn his request, 
the Board must assume that the veteran still wishes to 
testify before a Member of the Board at the local office.  

It is also noted that, during the course of his appeal, the 
veteran submitted additional evidence to the RO.  The RO 
reviewed this evidence, and again denied the claims.  The 
veteran was notified of this determination in a January 1999 
SSOC.  He was also informed that his case was being certified 
to the Board for appellate review, and that he had 60 days to 
respond to the SSOC.  In February and March 1999, the veteran 
submitted additional letters in support of his appeal.  It 
does not appear that the RO has considered these statements, 
and no other SSOC's are of record.  Furthermore, the veteran 
has not provided a waiver of review of this evidence by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (1998).  This procedural defect must be remedied by 
the RO before the case is returned to the Board.  


In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should readjudicate the 
veteran's claims based on all of the 
evidence of record, and issue another 
Supplemental Statement of the Case, if 
necessary.  

2.  Then the RO should schedule the 
veteran for a personal hearing before a 
Member of the Board at the local office, 
and the veteran and his representative 
should be notified of the date and time 
of such hearing.  

The veteran need take no action until he is notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet.App 129, 
141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


